Citation Nr: 1615030	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  05-36 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition.

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for right knee Baker's cyst, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to an increased rating for duodenal ulcer, currently rated as 20 percent disabling.

6.  Entitlement to a compensable rating for inguinal herniorrhaphy residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and November 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified at a March 2011 hearing by an Acting Veterans Law Judge at the RO.  However, that Acting Veterans Law Judge is no longer employed at the Board.  In November 2015 correspondence, the Veteran indicated that he did not wish to have another hearing.  As such, the Board will adjudicate the case before it as per the Veteran's request.

The Board acknowledges that the issue an increased evaluation for bilateral plantar fasciitis has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.
This case was remanded in May 2010 and June 2012.  It has been returned for review.

Due to the fact that the dictates of the prior remand were not completed, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that the Board is obligated by law to ensure that the AOJ complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In this case, in June 2012, the Board remanded the issue for a new VA examination.  The Board requested an examination and opinion regarding the etiology of the Veteran's diagnosed low back disorder, bilateral knee disorders and right knee Baker's cyst.  The Board finds that the VA examiner did not provide complete rationale for his opinion regarding the etiology of the Veteran's claimed disorders.

The VA examiner found that the Veteran's low back disorder, bilateral knee disorders and right knee Baker's cyst were unrelated to military service.  He based his rationale on the fact that he did not find proof in the service treatment records (STRs) that these disorders were related to military service.  In this regard, VA will grant service connection for disorders that, in many cases, are either asymptomatic or cause no functional impairment.  Therefore, the lack of any symptoms or functional impairment, by themselves, is not a sufficient explanation for the August 2012 VA examiner's finding that the Veteran did not have these conditions during service.  Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that that a medical opinion is inadequate when it is unsupported by clinical evidence).

The Board also notes that additional VA outpatient records (to include gastrointestinal consult reports) have been received since the most recently issued supplemental statement of the case (SSOC) in July 2015.  

Finally, the record indicates that the Veteran received VA vocational rehabilitation services.  See July 2010 duty to assist letter.  Any records associated with this training should be associated with the VBMS folders.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA Vocational Rehabilitation records.

2.  The Veteran should be afforded an opportunity to submit or identify any additional evidence relevant to his claims.  With appropriate authorization from the Veteran, obtain and associate with the VBMS file any additional private treatment records pertinent to the Veteran's claims.  Any outstanding VA records pertinent to the claims on appeal should be obtained and associated with the VBMS file.

3.  The RO must provide the Veteran's VBMS file to an appropriate examiner(s) (someone other than the VA examiner that conducted the August 2012 examination) with the necessary expertise for supplemental comments (addenda) concerning the nature and etiology of the Veteran's right knee Baker's cyst, left knee disability, right shoulder disability, and low back disability.  

The examiner(s) must offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the right knee Baker's cyst, left knee disability, right shoulder disability, and low back disability are etiologically related to the Veteran's period of active service.  The examiner(s) should provide a detailed explanation for the opinion(s).

Because the Veteran is competent even as a lay person to report symptoms of pain, the examiner must specifically address the Veteran's report of any manifestation during his active service in determining whether any disability is related to military service.  

An examination is only required if deemed necessary by the examiner. 

Whoever is designated to provide this additional comment must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  To facilitate providing this additional comment, it is imperative the designated examiner review the VBMS file for relevant medical and other history.  Review includes considering this remand. 

4.  Thereafter, readjudicate the Veteran's claims.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




